Name: 2011/369/EU: Council Decision of 9Ã June 2011 amending the Schengen consultation network (technical specifications)
 Type: Decision_ENTSCHEID
 Subject Matter: international law;  technology and technical regulations
 Date Published: 2011-06-25

 25.6.2011 EN Official Journal of the European Union L 166/22 COUNCIL DECISION of 9 June 2011 amending the Schengen consultation network (technical specifications) (2011/369/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EC) No 789/2001 of 24 April 2001 reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for examining visa applications (1), and in particular Article 1(2) thereof, Having regard to the initiative by the Kingdom of Belgium, Whereas: (1) The Schengen consultation network (technical specifications) has been established to allow consultation between the central authorities of the Member States in relation to visa applications submitted by nationals from certain third countries. (2) The heading formats of the forms transmitted with a view to the consultation between Member States should be amended and, with certain exceptions, the updated list of three-letter codes of the International Civil Aviation Organisation (ICAO) (three-letter codes (ICAO)) for States, entities, territories, nationalities and organisations should be used in the framework of that consultation in line with the list established by Council Regulation (EC) No 539/2001 of 15 March 2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders and those whose nationals are exempt from that requirement (2). The use of the three-letter codes (ICAO) with certain exceptions does not affect and is without prejudice to Member States competence with regard to the recognition or non-recognition of States or entities. The codes set up for the Former Yugoslav Republic of Macedonia and Kosovo (3) are only for the purpose of VISION consultation. (3) The technical specifications of the Schengen consultation network (technical specifications) should be amended accordingly. (4) This Decision constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (4); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application. (5) This Decision constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (5); Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application. (6) In accordance with Articles 1 and 2 of Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. Given that this Decision builds upon the Schengen acquis, Denmark shall, in accordance with Article 4 of that Protocol, decide within a period of 6 months after the Council has decided on this Decision whether it will implement it in its national law. (7) As regards Iceland and Norway, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters association with the implementation, application and development of the Schengen acquis (6) which fall within the area referred to in Article 1, point A, of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of that Agreement (7). (8) As regards Switzerland, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (8) which fall within the area referred to in Article 1, point A, of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/146/EC (9). (9) As regards Liechtenstein, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (10) which fall within the area referred to in Article 1, point A, of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2011/349/EU (11). (10) As regards Cyprus, this Decision constitutes an act building upon, or otherwise related to, the Schengen acquis within the meaning of Article 3(2) of the 2003 Act of Accession. (11) This Decision constitutes an act building upon, or otherwise related to, the Schengen acquis within the meaning of Article 4(2) of the 2005 Act of Accession. (12) In accordance with Article 58(4) of Regulation (EC) No 810/2009 of the European Parliament and of the Council of 13 July 2009 establishing a Community Code on Visas (Visa Code) (12), until the date referred to in Article 46 of Regulation (EC) No 767/2008 of the European Parliament and of the Council of 9 July 2008 concerning the Visa Information System (VIS) and the exchange of data between Member States on short-stay visas (VIS Regulation) (13), the procedure set out in Article 1(2) of Council Regulation (EC) No 789/2001 should continue to apply, if necessary, for the amendments of certain parts of the Schengen consultation network (technical specifications), HAS ADOPTED THIS DECISION: Article 1 Parts 1, 2 and 3 of the Schengen consultation network (technical specifications) are hereby amended as set out in the Annexes I, II and III. Article 2 This Decision shall enter into force on 9 June 2011. It shall apply from 10 July 2011. Article 3 This Decision is addressed to the Member States in accordance with the Treaties. Done at Luxembourg, 9 June 2011. For the Council The President PINTÃ R S. (1) OJ L 116, 26.4.2001, p. 2. (2) OJ L 81, 21.3.2001, p. 1. (3) Under United Nations Security Council Resolution 1244 (1999). (4) OJ L 131, 1.6.2000, p. 43. (5) OJ L 64, 7.3.2002, p. 20. (6) OJ L 176, 10.7.1999, p. 36. (7) OJ L 176, 10.7.1999, p. 31. (8) OJ L 53, 27.2.2008, p. 52. (9) OJ L 53, 27.2.2008, p. 1. (10) OJ L 160, 18.6.2011, p. 3. (11) OJ L 160, 18.6.2011, p. 1. (12) OJ L 243, 15.9.2009, p. 1. (13) OJ L 218, 13.8.2008, p. 60. ANNEX I Point 1.3 of Part 1 of the Schengen consultation network (technical specifications) is replaced by the following: 1.3. DEFINING MESSAGE CHARACTERISTICS For every message to be sent via the network, the following structural characteristics should be met: The From item of the message contains the senders applications address. For example: From: vision@vision-mailer.nl The To item of the message contains the recipients application address. For example: To: vision@vision-mailer.de Implementation tip: be aware that it is possible to make use of multiple recipients delimited by commas. But if the application does so, on received FORMs R it has to determine the FORM R sender, because it will receive references to identical message-identifiers (heading 000). Sending separate messages to each partner State with different 000 headings is less confusing. The Subject item of the message contains a file number and a full stop (.) followed by the form-type identifier (Letter: A, B, C, E, F, G, H or R). For the respective forms, the file number equals the content of its heading: 001 in FORM A, B, C, F, G, H and the content of heading 048 in a FORM E. For heading definitions see 2.1.2. Examples: Subject:AUT0000010106AJKT00.B Subject:FRA2007022457471104.E If a Member State receives a message with an incorrectly formulated subject, it has to discard that message without processing it. If the problem persists it has to be solved bilaterally by the technical staff. The mail body has to be structured as follows:  text/plain is used as the Media Type or Mime Type see RFC2046 (http://tools.ietf.org/html/rfc2046),  ISO-8859-15 is used as the charset. Hence in the Header of every mail, the following line will appear: Content-Type: text/plain; charset = ISO-8859-15.. ANNEX II Point 2.2.1 of Part 2 of the Schengen consultation network (technical specifications) is replaced by the following: 2.2.1. Three-letter codes (ICAO) Codes for States, entities, territories, nationalities and organisations as well as further designations for the VISION consultation procedure. Three-letter codes, as set out in ICAO Document 9303 on Machine-Readable Travel Documents, shall be used except in the following cases: 1. for the Former Yugoslav Republic of Macedonia, XXG shall be used; 2. for Kosovo (1), XXD shall be used; 3. for the Federal Republic of Germany, DEU shall be used. Two lists will be made available on CIRCA: 1. An ICAO-based code list (2): the latest version of the ICAO-based codes with the three exceptions mentioned above to be used for VISION consultation. This list shall be used in line with the list established by Regulation (EC) No 539/2001. 2. A special VISION code list: the limited list of special VISION three-letter codes for specific cases. Both lists will contain, next to the appropriate three-letter codes to be used for VISION consultation valid from and valid until-values for these codes:  Valid-Until: Date from which the code becomes obsolete for VISION consultation,  Valid-From: Date from which the code becomes applicable to be used for VISION consultation. If ICAO-updates are detected by a Member State or the Commission, it will immediately notify the General Secretariat of the Council. The ICAO-based code list will be updated by the Presidency as follows:  new ICAO-codes shall be added with a valid from date 30 days after publication of the updated list on CIRCA,  for removed ICAO-codes the valid until date shall be set 30 days after publication of the updated list on CIRCA and shall be kept for archival purposes. If, for technical reasons (e.g. old passports that are still valid), an expired ICAO-code has to be used further in the VISION Consultation Network, or in general if, for technical reasons, a new three-letter code is deemed necessary, this code shall be added to the special VISION code list after agreement in the Visa/VISION Working Party. The General Secretariat of the Council shall notify Member States every time an updated list has been published on CIRCA. (1) Under United Nations Security Council Resolution 1244 (1999). (2) A table containing the current ICAO-codes can be found at the ICAO web site.. ANNEX III The last paragraph of point 3.2.5 of Part 3 of the Schengen consultation network (technical specifications) is deleted.